Citation Nr: 0912484	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.    


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The veteran had active service from March 1967 to October 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In July 2008, the veteran submitted requests to appear before 
a Veterans Law Judge at the RO.  Moreover, he requested an 
opportunity to present testimony before a local hearing 
officer at the Togus, Maine Regional Office.  In light of 
these facts further development is in order. 38 C.F.R. § 
20.700 (2007).

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a hearing officer at the 
Togus, Maine Regional Office.  If, 
following that hearing, the claim remains 
denied the RO must issue a supplemental 
statement of the case.  It must then 
schedule the Veteran for a hearing before 
a Veterans Law Judge who is holding 
hearings at the RO.  The RO must document 
the scheduling of these hearings, any 
withdrawal of any hearing request, and 
any evidence showing that the appellant 
either cancelled or failed to report for 
a scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




